ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	The amendment(s) filed 5/9/2022 by the Applicant is response to the previous Office action mailed 3/10/2022 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s) and arguments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6, 8-15, 21, 22, 24 and 25 are allowable over the prior art of record. The closest prior art of record includes Keller as set forth in the Final Rejection mailed 3/10/2022. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations as follows:
The cassette and biopsy device in combination with a cassette holder defining a plurality of sample openings, the tissue processing cassette defining a plurality of distal openings with each distal opening corresponding to a sample opening of the cassette holder, the cassette holder being rotatable relative to a cutter of the biopsy device to successively index each sample opening with the cutter, and the cassette holder further including a plurality of vacuum openings, each vacuum opening being proximate to and corresponding to a respective sample opening of the plurality of sample openings as set forth in Claim 1;
The cassette and biopsy device in combination with a cassette holder further having a plurality of vacuum openings, each vacuum opening of the plurality of vacuum openings being arranged along a common axis as set forth in Claim 21; and
The cassette and biopsy device in combination with a cassette holder including a sample deflector extending proximally along a portion of the cassette holder, the sample deflector being oriented at an angle relative to the floor of the tissue processing cassette such that the sample deflector is configured to deflect one or more of the tissue samples from the cassette holder and into the tissue processing cassette as set forth in Claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791